Notice of Pre-AIA  or AIA  Status
               The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
                      Status of the claims: Claims 35-38, 41-43, 46-50 and 52-56 are pending.  
           
	           DETAILED ACTION
               Status of claims: claims 41-46 and 48-60 are pending. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/18/2020  has been entered.

The amendment filed 12/18/2020 which amends claims 35-36, 41-42, 46-47 and 52-53, and cancels claims 44, 15 and 51 has been entered. Claims 1-34 and 57-99 were canceled by the amendment filed 1/21/2016. Claims 39-40 were canceled by the amendment filed 5/16/2018. Claim 38 remains withdrawn from further consideration. Claims 35-37, 41-43, 46-50 and 52-56 are under examination. 
	
	         Continuation data and claimed benefit  
          This application is a DIV of 13971353 (now US Pat. No. 9340812) which claims benefit of 61684974 filed 8/20/2012. The provisional application 61684974 has support for the examined invention. 
	                                    New-Objection to claim
	The currently amended claim 35 (filed 12/18/2020) sets forth the steps (v) and (vi) without underling added texts set forth in these two steps in the amended claim 35 (see MPEP 37 CFR 1.121(c) (2) with regard to “claim text with markings is required in amendment to claim) wherein said two steps are newly introduced into the claim 35 in the amendment filed 12/18/2021. It is noted that the previous claim 35 (filed 11/26/2019) does not recite said steps (v) and (vi). Thus, the amended claim 35 is objected to.  

                     Claim Rejections - 35 USC § 112(b)  

   The following is a quotation of 35 U.S.C. 112(b):    

                The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       	   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

                Claims 35-37, 41-43, 46-50 and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
   Claim  35 lacks antecedent basis for “the UDP-Gal” recited in step(ii) in the claim. Claims 36-37, 41-43, 46-50 and 52-56 which depend from claim 35 are also rejected.
 Claim 41 lacks antecedent basis for “the UDP-Gal” (line 2 of the claim)  in claim 35 from which claim 41 depends. It is unclear whether or not the recited “the UDP-Gal” refers to “the UDP-Gal” (in step(ii)) or/and “UDP-Gal” (in step(iv)) in claim 35 from which claim 41 depends.

			           Election of Species
	The species election for “OR1A” (claim 35) in the restriction requirement mailed 8/14/2017 herein has been withdrawn in this Office action.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

 [ I ] Claims 35, 37, 46-50 and 56 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Shao et al. (Chem. Comm. (2003) 1422-1423) in view of Huang et al. (Chem. Commun. (2004) 1960-1961), US20110236934 (‘934), Randriantsoa et al. (FEBS Lett. (2007) 581, 2652-2656), Hakomori S. (Proc. Natl. Acad. Sci. USA (2002) 99, 10231-10233), US 20100028913 (‘913), Sherwood et al. (Biochemistry (2001) 40, 5708-5719), Cai L. (J. Carbon. Chem. (2012, April) 31, 535-552) and US 20070275881 ('881) and further as evidenced by Pompeo et al. (J. Biol. Client., (2001) 276, 3833-3839).  
Shao teaches an in vitro method of enzymatically synthesizing globoside molecules; the process comprises converting globotriose (Gb3) to globotetraose (Gb4) in the presence of UDP-GlcNAc which can undergo interconversion to UDP-GalNAc catalyzed by enzyme “WbgU” or its isoform “LgtD/WbgU) that is “a UDP-GlcNac C4 epimerase from P. shigelloides) fusion protein (step(i), claim 35) wherein said LgtD enzyme catalyzes the introduction of GalNAc residue to the acceptor substrates (see p.1423, left col., lines 1-5, and scheme 3, Shao); wherein “LgtD” refers to “β (1[Symbol font/0xAE]3) N-acetylgalacto saminyltransferase” (p.1422, right col., 2nd paragraph, line 1, Shao) as applied to step(iii), claim 35; wherein enzyme LgtD is derived from H. influenzae (claim 37) (see p.1423, left col., 2nd paragraph, Shao). 
The method of Shao comprises utilizing the “UDP-GlcNAc regeneration cycle” comprising multiple enzymes GlmU, Pyke (see below) and pyrophosphatase (p.1423, right col., lines 7-11, Shao) which reads on instant “UDP-GalNAc regeneration system" in step(i), claim 35 because UDP-GlcNAc can be converted to UDP-GalNAc by LgtD enzyme (see above discussion); wherein said cycle comprises the enzymes (see Scheme 3, and p.1423, right col., Shao): (1) UDP-GlcNAc pyrophosphorylase (GlmU), (2) pyruvate kinase (PykF) and (3) GlcNAc Kinase (“GlcNAK”, see Scheme 3, and p.1423, right col., 12, Shao) (step(i), claim 35); 
wherein factual evidence that “N-acetylglucosamine 1-phosphate uridyltransferase” (step(i), claim 35), i.e., “UDP-GlcNAc-phosphate uridyltransferase” (which is also called UDP-GlcNAc pyrophosphorylase (GlmU) as evidenced by Pompeo at p.3833, right col.,  lines 14-15); and wherein “N-Acetylhexosamine 1-kinase” (step(i), claim 35) is also known as “GalNAcK” as evidenced by Table 3 of instant specification. 
35) (see p.1423, left col., last paragraph, lines 1-6 and 12-15, Shao), and teach that “β (1[Symbol font/0xAE]3) N-acetylgalactosaminyltransferase” (i.e., LgtD enzyme) catalyzes converting Gb3 to Gb4 in the presence of “UDP-GalNAc”  (step(iii), claim 35) (see Scheme 2 at page 1422; and p.1422, right col., 2nd paragraph,  Shao).Thus, Shao teaches all the enzymes (step(i) and step (iii), claim 35) required for converting Gb3 to Gb4.
         It is noted that the “one-pot reaction” (Shao) can be utilized to synthesis of desired globosides encompassing Gb4, and Gb5. This is because it has been known in the relative art (Huang) that  one-pot synthesis allows for sequential reactions of several glycosyl building blocks with decreasing anomeric reactivities in the same flask led to rapid assembly of oligosaccharides (including Globosides) without tedious purification of intermediates [advantage], in addition to that the reactivity based one-pot approach has achieved great success [other advantage] in total syntheses of complex oligosaccharides such as Globo H (p.1960, left col., lines 4-16, Huang); wherein Globo H is a type of Gb5 globosie as evidenced by Table 6 of instant specification). The teachings of Huang are the common subject matter to Shao. 
         Since Shao’s method is performed without any cells, it meets the limitation “…performed with all enzymes free of cells” (claim 35). Shao does not set forth purifying any reaction intermediates which meets the limitation “…performed without purifying intermediates” recited in claim 35. 

Thus, step(ii), step(v) and step(vi) are the new steps introduced into claim 35.

Yet, Shao does not expressly teach converting “lactose” into Gb3 (step(ii), amended claim 35) nor converting Gb4 into Gb5 (step(iv), claim 35) and further modifying the produced “Gb5” to produce  “Sialyl-Gb5” (step(v), claim 35) and “Fucosyl-Gb5” (step(vi), claim 35).The obviousness of these steps are the following.

 [1] Regarding step(ii) of amended claim 35, the rationale and motivation is set forth below.

 Shao teaches that LgtD-WbgU fusion enzyme has activity of  “[Symbol font/0x62](1[Symbol font/0xAE]3) N-acetylgalactosaminyltransferase” (i.e., GlcNAc transferase) (see Table 1). , and that The “globotriose” (Gb3) is good substrate for the “LgtD-WbgU” (GlcNAc transferase) (1423, left col., 3rd paragraph, lines 1-5, Shao) and Gb3 can be synthesized from a “lactoside” (p.1423,left col., last paragraph, lines 2-4, Shao), as applied to step (ii), claim 35.
It is noted that, in “lactose- OR1A”, when “R1A” is “H” and then “lactose-OR1A” becomes “lactose-OH”, i.e., “lactose”. The same is for “Globotriose-OR1A”, when “R1A” is “H”,  “Globotriose-OR1A” becomes “Globotriose-OH”, i.e., “Globotriose” (Gb3). 
Gb4) from lactoside (p.1423, right col., lines 4-6), suggesting that Gb4 can be synthesized from “lactose” using the GlcNAc transferase. 
  The closely related art (‘934) teaches a large scale in vivo synthesis of globosides oligosaccharides; especially globotriose (Gb3), globotetraose  (Gb4) and globopentaose (Gb4) (see abstract, ‘934) which is the common subject matter of Shao.
‘934 teaches that lgtC gene encoding the α 1,4 galactosyltransferase (lgtC)  has been identified and  recombinant LgtC enzyme has been successfully used for large scale enzymatic synthesis of globotriose ([0006], ‘934), wherein the LgtC enzyme converts lactose into globotriose (Gb3) via transferring a galactose moiety from UDP-Gal to the lactose to form Globotiose (Gb3) (step (ii), claim 35); the resultant Gb3 is further converted to Gb4 by lgtD enzyme ([0025], lines 8-12; [0044], lines 6-9; and Figure 1, ‘934) which is the common subject matter of Shao. 
Further, ‘934 has shown production of Gb3 using extracellular lactose and intracellular lactose which both contribute to high yield production of globotriose (Gb3) (see [0026], lines -13; and Figure 2, ‘934). The lactose offers low-cost production (advantage) of globoside oligosaccharide ([0008], lines 1-3, ‘934).
In addition, 934 teaches high yield production of Globotriose (Gb3) Globotetraose (Gb4) and Globopentose (Gb5) which are useful in developing as potential anticancer vaccines carbohydrate epitope (abstract, lines 2-3 and 6-7, ‘934).  Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the lactose as starting material due to its low-cost advantage (‘934) in the process of enzymatic synthesis  (Shao) for producing desired G3 and/or Gb4 globosides (Shao) which uses recombinant enzymes involved in said synthesis allowing the straightforward and large-scale synthesis (additional advantages) thereof (p.1422, right col., lines 3-6 and 14-15, Shao) with reasonable expectation of success. Therefore, the combination of the references’ teachings render the claims prime facie obvious. 

[2] Regarding step(iv) of amended claim 35, the rationale and motivation is set forth below.

It has been known in Globoside art (Randriantsoa) that converting a Gb4 can be enzymatically converted to Gb5 using β-1,3-galactosyltransferase (β-1,3-N-acetylgalactosaminyl-transferase) in the presence of UDP-Gal (step(iv), claim 35) (see Fig.1, and p.2652, Randriantsoa) wherein the produced Gb5 compound is isolated and purified  (p.2654, left col., lines 21-25, Randriantsoa). 
It would have been obvious for one of ordinary skill in the art to enzymatically synthesize the Gb5 (having “OR1A” structure, wherein “R1A” is hydrogen and thus “OR1A” becomes a hydroxyl group) from Gb4 (having “OR1A” structure, wherein “R1A” is hydrogen and thus “OR1A” becomes a hydroxyl group) in the presence of β-1,3-galactosyltransferase and UDP-Gal. This is because the Gb5 globoside can act as embryo epitope  and is promising target for developing anti-cancer vaccine (p.2652, right col, lines 7-8, Randriantsoa), suggesting its usefulness which is the motivation for the synthesizing Gb5. 
Accordingly, Shao has taught in vitro efficient enzymatic synthesis of the globoside derivative as potential inhibitor useful in disease diagnosis, treatment and related biochemical studies (p.1422, left col., lines 10-13, Shao) which is the common subject matter of Randriantsoa as to usefulness of Gb5 for anti-cancer vaccine /treatment (see above). Thus, one of ordinary skill in the art thus would have been readily motivated to synthesize Gb5 globosaccharide from Gb4, and to use the produced Gb5 to develop desired anti-cancer vaccine with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  

[3] Regarding step(v) of amended claim 35, the rationale and motivation is set forth below.

It has been known in Globoside art (Hakomori) that  “Sialy-Gb5” (step(v), claim 35) involves breast cancer MCF7 cell enhancement of mobility/invasiveness (p.10231, right col., lines 11-16; and Fig 1, rout 5, Hakomori). This suggest that the "Sialy-Gb5" is useful as breast cancer diagnosing marker. Thus, it provides a motivation for one of skill in the art to produce the “Sialy-Gb5” by converting Gb5 (having “OR1A” structure, taught by Shao) to the “Sialy-Gb5” thereof.
Also, the closely related art (‘934) has taught enzymatic synthesis of “sialosyl-globoside” having structure “NeuAc-α-3Gal [Symbol font/0x62]-3GalNAc [Symbol font/0x62]-3Gal α-4Gal [Symbol font/0x62]-4Gal” (i.e. “Sialyl-Gb5”) which is catalyzed by α-3 sialyltransferase (step(v), claim 35) (see ref claim 114 of ‘934; and [0122], lines 1-6; and Figure 12,  of ‘934), wherein “NeuAc” is a sialyl group ([0122], line 3, ‘934). Accordingly, it has been known in the sialyltransferase art (‘913) that  sialyltranfer reaction requires α-2,3-sialytransferase  and the presence of “CMP-Neu5Ac” as substrate (that provides sialic acid residue, i.e., sialyl group, for the transferring) (step(v), claim 35) (see [0912], lines 1-5, ‘913). The globopentaose (Gb5) has been known to be useful as immunogenic composition for treating various cancers, in particular human embryonal carcinoma cells wherein  the sialosyl-globoside (i.e., sialyl globoside), which encompasses sialyl Gb5, can be used as an anti-infective agent ([0098], ‘934).
Thus, it would have been obvious for one of ordinary skill in the art to transfer sialic acid (sialyl group in the product) to Gb5 globoside to generate “sialyl-Gb5” for cancer diagnosis (Hakomori) or cancer treatment (‘934) with reasonable expectation of success. 

Regarding reference ‘934 which teaches the enzyme “α-3 sialyltransferase” for the enzymatic synthesis of “sialosyl-globoside” (see above) wherein said enzyme is cellularly expressed, i.e., not “cell free” as required by claim 35,  the primary reference Shao has taught production of  the globoteraose in “one-pot” reaction (cell-free), wherein it has been known in the 
Although ‘934 teaches the in vivo (microbiologically) production of sialosyl globoside which is catalyzed by the α-3 sialylytransferase discussed above, ‘934 also suggests that the synthesis of complex oligosaccharide cane done enzymatically (in vitro, cell free) alternative to microbiologically (in vivo) (see [004], ‘934) wherein the oligosaccharide encompasses globotriose (Gb3), globotetraose  (Gb4) and globopentaose (Gb5) (see  [0001], ‘934). Thus, it would have been obvious for one skilled in the art to use the isolated or recombinantly made sialylytransferase in the Shao’s one-pot process (cell-free) to enzymatically synthesizing the globoside such as “sialyl-Gb5” recited in amended claim 35 with reasonable expectation of success. 
  
Claim 56 is also included in the rejection, because isolation/purification of the “sialyl-Gb5” product (claim 56) for the purpose of using as the “cancer diagnosing marker” (see above) is within purview of one skilled in the art. Moreover, Shao has taught purification globoside products (p.1423, right col., lines 1).    

[4] Regarding step(vi) of amended claim 35, the rationale and motivation is set forth below.

It has been known in other Globoside art (Sherwood) that “Fucosyl-Gb5” has been known to be an important tumor-associated antigen which is generated by α-1,2 fucosyltransferase (FucT) which employs GDP-fucose (GDP-Fuc) a substrate (step(vi), claim 35) (see abstract, line 1; and p.5710, right col. 2nd paragraph, Sherwood ). This provides the motivation for one skilled in the art to synthesize “Fucosyl-Gb5”. Additionally, Sherwood has taught that the fucosyl-Gb5 can be isolated by thin liquid chromatography (TLC) (claim 50) (Fig. 4 legend, Sherwood). Therefore, one of ordinary skill in the art would have readily preformed the enzymatic conversion of “Gb5” to “Fucosyl-Gb5” by α-1,2 fucosyltransferase (FucT) using GDP-fucose s substrate in order to using produced “Fucosyl-Gb5” as the tumor-associated antigen for detecting/diagnosing the tumor development in patient with reasonable expectation of success.  

The obviousness of claims 46-49 which is related to the “Fucosyl-Gb5” formation is the following.
It has been known in the art that the producing the GDP-Fuc (see above discussion) requires fucokinase and a GDP-fucose pyrophosphorylase (instant claim 46) (see p.543, last paragraph, Cai).  Since said fucosyl-Gb5 is enzymatically converted from the Gb5 (see above corresponding discussion) which involved in utilizing the UDP-Gal regeneration enzymes which comprises ATP, GTP, PEP and Gb5 and the above discussed α-1,2 fucosyltransferase (FucT) (instant claim 47) wherein the reaction mixture for the conversion necessarily comprises fucose, GTP, FucT and the fucokinase and GDP-fucose pyrophosphorylase (claim 48) (see schemes 4 and 5, Cai).  In addition, B. fragilis (claim 49) (p.544, lines 7-8, Cai) and α-1,2 fucosyltransferase  can be obtained from H. pylori (claim 49) ([0143], lines 19-20, ‘881).  
Therefore, the above combined references’ teachings render the claims prima facie obvious. 

[ II ] Claims 36 and 41-43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over
Shao et al., ‘934, Huang, Randriantsoa, Hakomori, ‘913, Sherwood, Cai and ‘881 as evidenced by Pompeo  as applied to claim 35 from which claims 36 and 41-43 depend, and further in view of Wong et al. (J. Org. Chem. (1992) 57, 4343-4344).
The teaching of claim 35 by the cited reference (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, Randriantsoa, Hakomori, ‘913, Sherwood, Cai, ‘881 and Pompeo do not expressly teach the reaction mixture (claim 36) and using a set of UDP-Gal regeneration enzymes (claims 41-42).
Wong teaches the  “UDP-Gal regeneration” enzymes (claim 36) which comprises galactokinase (GK) (claim 41); UDP-Glc pyrophosphorylase (UDPGP) which is equivalent to instant "an UDP pyrophosphorylase” (claim 41); pyruvate kinase (PK) (claim 41).
 The closely related art (Randriantsoa) teaches producing a Gb5 by converting a Gb4 to Gb5 using β-1,3-galactosyltransferase in the presence of UDP-Gal (claims 36, 42) (see Fig.1, and p.2652, Randriantsoa).  As discussed in the above 103 rejection, it is obvious to enzymatically producing the Gb5 from Gb4.
Regarding claim 43, the above-mentioned “LgtD” enzyme is obtained from H. influenzae (p.1423, left col., 2nd paragraph, line 3, Shao). In addition, Scheme (Shao) shows that pyruvate kinase involves in UDP-GlaNAc regeneration wherein the pyruvate kinase are derived from E. coli (see p.1423, right col., lines 9-10, Shao), as applied to claim 43.
 It has been known that phosphor(enol)pyruvate (PEP), ATP, UTP (set forth in claim 42) are required for regenerating UDP-Gal (see p.4343, right col., last paragraph to p.4344, left col., line 3, Wong), wherein  the UDP-Gal is precursor for synthesis of Gb3, Gb4 globoside wherein Gb3 is converted to Gb4 in the presence of the enzyme (β 1[Symbol font/0xAE]3) N acetylgalactosaminyltransferase (LgtD) (see the above corresponding teaching by Shao), and, wherein the Gb4 can be converted to the Gb5 in the presence of β-1,3-galactosyltransferase (see the teaching by Randriantsoa). 
It would have been obvious for one of ordinary skill in the art at to use the “UDP-GlcNAc
 regeneration enzymes” (Shao) in producing the Gb4 and/or Gb5 globosaccharides (Randriantsoa, Shao), because both Shao and Randriantsoa have disclosed that the enzymatic synthesis of globosides requires utilizing UDP-Gal (Wong). The “UDP-Gal regeneration enzymes” have been known (see above discussion) to have advantages of overcoming the drawbacks, e.g., the problem of product inhibition in stoichiometric reaction, and the tedious preparation of the donor substrate's sugar when large-scale processes are needed (p.4343, left col., lines 6-9, Wong). Therefore, it 
It is noted that, like Shao, the reference Wong has also taught an efficient one-pot synthesis of enzymatic synthesis of oligosaccharide such as lactose and N-acetyllactosamine derivative  derivative with the above-discussed “UDP-Gal regeneration” (see p.4343, left col., lines 15-16; and p.4344, right col., last paragraph, lines 1-4, Wong) wherein .  Thus, the combination of the references' teachings renders the claims prima facie obvious.   

[ III ] Claims 52-55 are rejected under 35 U.S.C. 103 (a) as being unpatentable over as being unpatentable over Shao., ‘934, Huang, Randriantsoa, Hakomori, ‘913, Cai, Sherwood, ‘881 as evidenced by Pompeo as applied to claim 35 from which claims 52-55  depend, and further in view of US Pat. No. 6030815 (‘815), Streenbergen et al. (Infect. Immunity (2005) 73, 1284-1294) and Hible et al. (J. Mol. Biol. (2005) 352, 1044-1059).

The teaching of claim 35 by the cited reference (for the rejection of claim 35) has been set forth above.
Yet, Shao, Huang, Randriantsoa, Hakomori. ‘913, Sherwood, Cai, ‘881 and Pompeo do not expressly teach converting the Gb5 into Sialyl-G5 in the presence of CMPNeu5Ac and an α-2,3-sialytransferase and other components required for the sialyltransferase reactions (claims 52-55). 
However, Hakomori has taught that sialy-Gb5 involves breast cancer MCF7 cell enhancement of mobility/invasiveness (p.10231, right col., lines 11-16; and Fig 1, rout 5, Hakomori). This suggest that the "sialy-Gb5" can be used as breast cancer diagnosing marker; and thus, it would be obvious to one of skill in the art to further convert Gb5 (having “OR1A” structure, taught by Shao) to the sialy-Gb5 thereof in the presence of CMP-Neu5Ac and α-2,3-sialytransferase (instant claims 53, 54). 
It has been known in the art (‘913)  that sialyltransferase reaction requires the presence of α-2,3-sialytransferase, CMP-Neu5Ac (claim 52) (see [0912], lines 1-5, ‘913), and requires a “CMP-sialic acid regenerating system” (or sialyltransferase cycle) which comprises “CMP-NeuAc synthetase” which is equivalent to instant “CMP-sialic acid synthase” (claims 52, 54) because “NeuAc” stands for “sialyl” moiety (evidenced by col.3, line 7; and col.5, line 46 ‘815), pyruvate kinase (claim 52) and a nucleoside monophosphate kinase capable of transferring the terminal phosphate from a nucleoside triphosphate to CMP (see Figures 1-2; and col.5,  lines 44-63, '815) equivalent to instant “cytidine monophosphate kinase” (claims 52, 54). 
Regarding “Sialyl-Gb5 synthesis  reaction mixture” comprising Neu5Ac, CTP, PEP, the Gb5 and α2,3-sialyltransferase and CMP-Neu5Ac regeneration enzymes (claim 53), and “Gb5-synthesis reaction mixture” comprising Neu5Ac, CTP, α2,3-sialyltransferase and a “set of CTP-Neu5A reaeration enzymes” (claim 54), as discussed in the above rejection, globopentaose (Gb5) 53). The use of α-2,3 sialyltransferase in the presence of CMP-Neu5Ac” as substrate for performing sialylation reaction  has also known in the art ([0912], lines 1-5, ‘913). 
Further, it has been known in the art (‘815) that using the “CMP-sialic acid regenerating system” (or sialyltransferase cycle) for preparation of sialylation of saccharide (abstract; Figure 1, col.1, lines 65-66; and col.5, lines 44-57, ‘815). Said “CMP-sialic acid regenerating system” comprises CTP, Neu5Ac (NeuAc), a substrate (PEP) for pyruvate kinase and α-2,3-sialytransferase (claims 53, 54) (col.5, lines 44-57, ‘815). It is noted that the above-mentioned “CMP-sialic acid synthase”, “cytidine monophosphate kinase” and “pyruvate kinase” together are a “set of set of CNP-Neu5A reaeration enzymes” (claim 54) as evidenced by page 5, lines 20-22, instant specification. 
Thus, it is obvious for one skilled in the art to perform the  sialyltransferase reaction (‘913) using the “CMP-sialic acid regenerating system” (‘815) to arrive at the limitations of claims 52-54.
Furthermore, since it also has known that the “CMP-sialic acid synthase” (see above) can be obtained from P. multocida (see abstract, Steenbergen) (claim 55) and that the above-mentioned “cytidine monophosphate kinase” (i.e., CMP kinase) can be obtained/purified from E.coli (see abstract, Hible), claim 555 is prime facie obvious over the prior art teachings.  
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to convert the Gb5 into the sialyl-Gb5 using CMP-Neu5Ac in the presence of the α-2,3-sialytransferase in the reaction mixture comprising Neu5Ac, CTP, PEP, the Gb5 and α2,3-sialyltransferase or/and CMP-Neu5Ac regeneration enzyme which are required for the sialylation of Gb5 globoside to produce the desired product “sialy-Gb5 globoside”, which can be used as an immunogenic composition for treating various cancers or  an anti-infective agent ([0098], ‘934), with reasonable expectation of success. Thus, the combination of the references' teachings renders the claims prima facie obvious. 

The applicants’ response to the 103 rejections of record
At pages 6-7, the response filed 12/18/2020 asserts that the amendment of claims (filed 12/28/2020) overcomes all of the obviousness rejections of record. Thus, applicants request withdrawal of the 103 rejections.
The applicants’ argument is found unpersuasive, because the prima facie case of obviousness has been established by the combination of the cited references ‘teachings (see above). Since applicants do not particularly point out why the combined teachings of the cited references do not render the amended claim 35 obvious, the 103 rejection of the amended claim 35 and dependent claims therefrom are deemed proper and stand.        

                        Conclusion
             No claims are allowed.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Examiner, Art Unit 1656
May 4, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600